DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 7/01/2021 is acknowledged on 12/27/2021.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 6 and 9-15 are rejected under 35 U.S.C. 102 (a) (1) and 102(a) (2) as being anticipated by Hedgepath (US  Patent Application Publication No. 2005/0143200).
Regarding claim 1, Hedgepath disclose sports training apparatus (Figure 1-9), comprising: a flat mat (10) including visible indicia adapted to indicate placement of at least one foot of a user of the apparatus (20-22), with the flat mat adapted for placement 

Regarding claim 2, the visible indicia include a line indicating a forward placement of toes of the user (28).

Regarding claim 3, the visible indicia are adapted to indicate placement of a rear foot of the user without restraining the rear foot (21).

Regarding claim 4, the visible indicia include a graphic representation providing a reminder to rotate the rear foot as part of a swing (any one of the middle foot indicia can be considered as a reminder).

Regarding claim 5, the sports implement is a baseball bat (91).

Regarding claim 6, the foot restraint is adapted to hold the front foot perpendicular to a direction of a pitch (see the perpendicular foot positioning of the person as shown in figure 1).


Regarding claim 9, the sports training apparatus is adapted to be used by both a left-handed and a right-handed batter (as shown in Figure 1 and 4, see mat zones 14 and 15).

Regarding claim 10, the foot restraint has an adjustable length to accommodate different sized feet (as shown in Figures 7-8, the restraints is adjustable).

Regarding claim 11, the foot restraint comprises a cuff connected to the mat and adapted to be placed over a top of a user's front foot and to loosely restrain the front foot (30).

Regarding claims 12-14, placing a front foot of a user in the foot adjustable restraint (anyone of the foot of the user can be considered as a front foot; placing a back foot of the user on the mat; and performing a swing by the user (see Figure 1). Element 30 is a restraint that has Velcro type fastening that is capable of making the restraint to be adjustable. The foot restraint is adapted to prevent the front foot (anyone of the user’s foot) from rotating. During normal use and operation of the Hedgepath device, the method steps as recited would inherently be performed.

Regarding claim 15, the foot restraint is adapted to hold the front foot (anyone of the user’s foot can be considered as front) in contact with the mat and at an angle relative to perpendicular and parallel to an edge of the mat (see foot position as shown in Figures 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hedgepath in view of Connors (US Patent Application Publication No. 2013/0157785).
Regarding claim 7, Hedgepath does not explicitly disclose for the foot restraint to hold the front foot in contact with the mat and at an angle relative to perpendicular to a 

Regarding claim 8, Connors discloses the sports implement as a golf club (paragraph 114 of Connors discloses that the device could be used for golf and it is obvious to use a golf club when practicing a golf game).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NINI F LEGESSE/Primary Examiner, Art Unit 3711